Title: John Bondfield to John Adams, 25 May 1784
From: Bondfield, John
To: Adams, John


        
          Sir
          Paris 25 may 1784
        
        You will have receiv’d advice before this of the departure of Mr Jay for London. I was at Passi on friday the Docter askd me if I had seen you and if you intended to come up. I told him that from some words you made use of I judged that you had had intention to come to paris but that some difficulties at present were obstacles to your design. Mr Laurence has also been at paris but only past throw in his Journey from the South of France to England. the Docter is here alone. Mr Hartley is at Paris as I am not of the Circle that surround Passi I am entirely a stranger to what passes
        The Coffee House politicians are divided in their sentiments of the Event of the Emperors claim on Holland it furnishes them matter for debates with respect I have the Honor to be Sir / Your very hbl Servt
        
          John BondfieldHotel de valois—
        
      